1    Jesse I. Santana (State Bar No. 132803)
     Santana Carlos & Smith Law Firm, P.C.
2
     The Historic Winship Building
3    500 Second Street
     Yuba City, CA 95991
4    TEL: (530) 822-9500
     FAX: (530) 751-7910
5

6    Attorney for Defendant
     Fidel Gomez, Jr
7
                            IN THE UNITED STATES DISTRICT COURT
8

9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                           Case No.: 2:18-CR-00233-WBS
11                  Plaintiff,
12
     vs.                                                 STIPULATION AND ORDER RE:
                                                         MODIFICATION OF FIDEL GOMEZ’S
13                                                       PRETRIAL CONDITIONS OF RELEASE TO
     FIDEL GOMEZ, JR,
14                                                       ADD MENTAL HEALTH COUNSELING
                    Defendant.                           WHICH MR. GOMEZ IS REQUESTING
15

16

17

18          It is hereby stipulated between the parties, Plaintiff United States of America, through
19
     Assistant U.S. Attorney Cameron Desmond, and Defendant Fidel Gomez, through his attorney
20
     Jesse I. Santana, as follows:
21
            The parties stipulate that the terms of Defendant Fidel Gomez’s pretrial conditions of
22

23   release be modified to add mental health counseling which Mr. Gomez is requesting. The parties

24   hereby stipulate that Mr. Gomez’s pretrial conditions of release add the following condition:
25

26
             “You must participate in a program of medical or psychiatric treatment,
27
             including treatment for drug or alcohol dependency, as approved by the pretrial
28


                                                     1
1           services officer. You must pay all or part of the costs of the counseling services
2
            based upon your ability to pay, as determined by the pretrial services officer.”
3

4
                                                 Respectfully submitted,
5

6    Date: January 9, 2020.                         /s/ Jesse I. Santana
                                                 Jesse I. Santana
7
                                                 Attorney for Defendant
8
                                                 Fidel Gomez, Jr.
9

10

11
     Date: January 9, 2020.                       /s/ Cameron Desmond
                                                 CAMERON DESMOND
12
                                                 Assistant U.S. Attorney
13
                                                 Attorney for Plaintiff
14

15                                              ORDER
16
           IT IS SO ORDERED.
17
     Dated: January 10, 2020
18

19

20

21

22

23

24

25

26

27

28


                                                     2
